ACCEPTED
                                                                                     06-16-00067-CR
                                                                          SIXTH COURT OF APPEALS
                                                                                TEXARKANA, TEXAS
                                                                                6/30/2016 5:49:53 PM
                                                                                    DEBBIE AUTREY

                    SIXTH COURT OF APPEALS
                                                                                              CLERK


                       TEXARKANA, TEXAS

                             06-16-00067-CR                         FILED IN
                                                             6th COURT OF APPEALS
                                                               TEXARKANA, TEXAS
                                                             7/1/2016 8:13:00 AM
                                                                 DEBBIE AUTREY
                                                                     Clerk

                        MICHAEL ALAN HODGES

                                     VS.

                          THE STATE OF TEXAS


         MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW, Appellant and files this request for an extension of

time to file his brief and would show unto the Court the following:


Court below:                                       54th District Court

Cause number below:                                No 2014-1486-C2

Date Petition for Discretionary
Review refused:                                    NA

Present deadline for filing Appellant’s Brief:     June 30, 2016

Days requested by this extension:                  30 days

Date to which extension is requested:              July 30, 2016

Number of extensions previously granted:           1


Hodges, Michael                                                             1
                                       I.
      The Appellant’s request is based upon the following reasonable

explanation of the need for additional time, within the personal knowledge

of Charles W. McDonald, the attorney signing this motion, Pursuant to TEX.

R. APP. PROC. 10.5(b), namely:

                                      II.

      Counsel requests thirty (30) additional days to complete the brief as

counsel unexpectedly had to file an eighty (80) page summary judgment

response. Counsel assures the Court that this request is not for the sake of

delay. Counsel unfortunately, at times, believes he can get out the quantity

of work today that he could thirty (30) years ago, albeit this is not always an

accurate assessment.

                                      III.

      Appellant requests that the Court grant this motion and extend the

time and deadline for the filing of appellant’s brief as asked for, or the Court

grant such additional time as is just and proper, and accordingly, Appellant

so prays.




Hodges, Michael                                                                2
                                      Respectfully submitted,
                                      /s/Charles W. McDonald
                                      Charles W. McDonald
                                      2024 Austin Avenue
                                      Waco, Texas 76701
                                      Phone: (254) 752-9901
                                      Fax: (254) 754-1466
                                      SBOT No. 13538800
                                      Email: ringwraith1cwm@aol.com


                     CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of the above and
foregoing instrument was served upon Abelino “Abel” Reyna, McLennan
County Criminal District Attorney, 219 N. Sixth Street, Suite 200, Waco,
Texas 76701-1363, according to rule and law, this 30th day of June, 2016.


                                      /s/Charles W. McDonald
                                         Charles W. McDonald




Hodges, Michael                                                            3